Citation Nr: 1102938	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-28 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as 
heat rash.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Veteran was afforded a Board hearing, held by the 
undersigned, in October 2010.  A copy of the hearing transcript 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, his claim for 
entitlement to service connection for a skin disorder must be 
remanded for further development.  

In this case, the Veteran claims that he has a chronic skin 
disorder, and that this disorder began during his period of 
active service.  The Veteran's claim was initially developed as a 
claim based on exposure to herbicides.  In a September 2005 
formal appeal (VA Form 9), the Veteran stated that he never 
claimed his disorder was associated with Agent Orange.  Rather, 
per the Veteran, his disorder was the result of exposure to the 
heat during his period of active service.  Although direct 
service connection for the claimed disorder was also considered 
by the RO in addition to on the basis of Agent Orange exposure, 
the Board has recharacterized the issue.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

During the Veteran's October 2010 Board hearing, he testified 
that he developed a rash during his period of active duty, 
however he never received treatment for this disorder at that 
time.  He further testified that the skin disorder in question 
did not exist prior to his active service.  He did state that he 
recalled being treated for poison ivy in service.  See 
Transcript, pp. 3, 11.  

Although the Veteran testified that he did not recall receiving 
treatment for a heat rash in service, his service treatment 
records reveal that in May 1968 the Veteran was seen with a 
complaint of questionable poison oak; contact dermatitis was 
diagnosed.  Also, in July 1969, the Veteran was seen for heat 
rash.  See Service Treatment Record, July 17, 1969.

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2010); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Although lay 
persons are not competent to opine as to medical etiology or 
render medical opinions, symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992 ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

A private medical provider noted in September 1999 noted that he 
had treated the Veteran for a skin disorder since 1991, and that 
the Veteran complained of nonspecific dermatitis every summer 
with significant urticaria.  The examiner diagnosed significant 
urticaria, exacerbated by heat, with no known etiological agent.  
See Report, September 21, 1999. 

While a VA examination obtained in February 2000, in connection 
with a prior claim, diagnosed the Veteran with chronic eczema, 
worsened with hot weather, an etiological opinion (taking into 
account the Veteran's competent reports of in-service symptoms, 
as well as his service treatment records), has not been obtained.

Based on the evidence above, the Board finds that a VA 
examination is necessary in order to determine the Veteran's 
complete disability picture, to include an assessment of any 
current skin disorder, and to determine whether a current chronic 
skin disorder originated in or is related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (noting that a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim).  As this case presents certain medical questions 
which cannot be answered by the Board, VA opinions must be 
requested.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  
 
Finally, the Board notes that, during the Veteran's Board 
hearing, he testified that he had received treatment for his 
claimed disorder beginning in 1972 in Frederick, Oklahoma.  He 
noted that his provider had retired and moved since that time.  
The Veteran also stated that he had been treated by the VA for 
his skin disorder for 15 or 20 years.  The Veteran testified that 
he received treatment from the VA medical facility in Lawton, 
Oklahoma.  See Transcript, pp. 4, 5, 11.  While some VA records 
have been associated with the Veteran's record, his VA treatment 
records appear to be incomplete.

Although the Board held the record open for a period of 60 days 
from the date of the hearing to permit the Veteran to submit any 
additional documentary evidence including any outstanding VA 
treatment records, the law provides that where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not actually 
before the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in the 
record").  On remand, all VA medical records should be obtained 
from the VA medical facility in Lawton, Oklahoma, to the extent 
available.  Id.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should associate with the 
Veteran's claims folder any treatment 
records from the VA medical facility in 
Lawton, Oklahoma from 1990 through the 
present and not already of record.  If the 
records are not available, or if the 
search for the records yields a negative 
result, that fact should be clearly 
documented in the claims file.  

2.  Following the procurement of the VA 
records noted in the first paragraph, 
the RO/AMC should obtain a VA opinion in 
the appropriate specialty with regard to 
the Veteran's claim for entitlement to 
service connection for a skin disorder.  
The examiner should note a review of the 
Veteran's claims file.  The Veteran's 
service treatment records (to include 
the records dated in May 1968 and in 
July 1969), September 1999 private 
medical report, February 2000 VA 
examination report, and his October 
2010 hearing testimony should be 
discussed within the context of the 
examiner's opinion.  

The examiner should address the following:

a)	Whether it is at least as likely as 
not that any current chronic skin 
disorder had its onset during 
active service, or is otherwise 
related to active service.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If an opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


